MEMORANDUM **
Guillermo Poe-Morales appeals his conviction by guilty plea to one count of importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review de novo the sufficiency of an indictment. United States v. Pernillo-Fuentes, 252 F.3d 1030, 1032 (9th Cir.2001). We affirm.
Poe-Morales’ contention that the indictment should be dismissed because section 960 is unconstitutional is foreclosed by our decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir.2002).
Furthermore, Poe-Morales’ contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by our decision in United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.